
	
		II
		109th CONGRESS
		2d Session
		S. 3690
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2006
			Ms. Stabenow introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To authorize the Secretary of State to pay the costs of
		  evacuating nationals of the United States from the Middle East in response to
		  the hostilities between Israel and its neighbors that began in July 2006, and
		  to require, except in limited circumstances, the reimbursement of such
		  costs.
	
	
		1.Payment of costs associated
			 with the evacuation of United States nationals from Lebanon
			(a)Authority
				(1)In
			 generalThe Secretary of
			 State is authorized to make expenditures under section 4 of the State
			 Department Basic Authorities Act of 1956 (22 U.S.C. 2671) to cover the costs of
			 evacuating nationals of the United States from the Middle East in response to
			 the hostilities between Israel and Hezbollah that began in July 2006.
				(2)ScopeThe
			 authority under paragraph (1) is not subject to the requirement under section
			 4(a)(1) of the State Department Basic Authorities Act of 1956 (22 U.S.C.
			 2671(a)(1)) that an emergency arise in the diplomatic and consular service or
			 the requirement under section 4(b)(1)(A) of such Act (22 U.S.C. 2671(a)(1))
			 that expenditures serve to further the realization of foreign policy
			 objectives.
				(b)ReimbursementThe
			 Secretary shall, in accordance with section 4(b)(2)(A)(ii) of such Act (22
			 U.S.C. 2671(b)(2)(A)(ii)), seek reimbursement for expenditures under subsection
			 (a)(1) of this section for the evacuation of private United States citizens or
			 third-country nationals, except that the Secretary may waive such reimbursement
			 requirement—
				(1)in the case of
			 any evacuated person for whom the imposition of such requirement would result
			 in undue financial hardship; and
				(2)in the case of
			 any person who is unable to obtain reimbursement or credit from an air carrier
			 for the unused portion of a round-trip commercial air fare or to otherwise
			 reuse such air fare.
				(c)Availability of
			 fundsAmounts available pursuant to section 4(a)(1) of the State
			 Department Basic Authorities Act of 1956 (22 U.S.C. 2671(a)(1)) for unforseen
			 emergencies arising in the diplomatic and consular service shall be available
			 for expenditures made under this section.
			
